

Exhibit 10.3




ANNUAL CMS ENTERPRISES EMPLOYEE INCENTIVE COMPENSATION PLAN




I.
GENERAL PROVISIONS



1.1
Purpose. The purpose of the Annual CMS Enterprises Employee Incentive
Compensation Plan (“EEICP” or “Plan”) is to provide an equitable and competitive
level of compensation that will permit CMS Enterprises and its subsidiaries to
attract, retain and motivate their employees.



1.2
Effective Date. The Plan as described herein is effective as of January 1, 2014,
as amended and revised January 1, 2016, August 4, 2017, December 1, 2018,
December 1, 2019 and February 1, 2020.



1.3
Eligibility. Except as otherwise provided in this Section 1.3, regular non-union
U.S. employees and Enterprises Officers who do not participate in a broad-based
incentive plan contingent upon objectives and performance unique to the
employees’ or Enterprises Officers’ subsidiary, affiliate, site and/or business
unit, are eligible for participation in the EEICP Plan. An individual listed on
the Company payroll records as a contract employee is not eligible for this
Plan. Eligible regular non-union U.S. employees and Enterprises Officers who
have received a performance rating of at least “Fully Effective” (also known as
“Effective” or “Meets Expectations” or “Satisfactory” or “Fully Contributing”)
for the Performance Year as documented on their annual performance, evaluation,
feedback and development appraisal are eligible for participation in the EEICP.
Any regular non-union employee or Enterprises Officer who has received a
performance rating of less than “Fully Effective” (as defined above), such as
under-performing (also known as “Needs Improvement”, “Under Performing”,
“under-contributing” or (“U”)) for the Performance Year as documented on their
annual performance, evaluation, feedback and development appraisal is not
eligible for participation in the EEICP.



1.4
Definitions. As used in this Plan, the following terms have the meaning
described below:



(a)
“Annual Award” means an annual incentive award granted under the EEICP.



(b)
“Base Salary” means regular straight-time salary or wages paid to the employee
or Enterprises Officer.



(c)
“CMS Energy” means CMS Energy Corporation, the parent of Consumers Energy
Company and CMS Enterprises.



(d)
“CMS Enterprises” means CMS Enterprises Company, a wholly owned subsidiary of
CMS Energy.



(e)
“Code” means the Internal Revenue Code of 1986, as amended.



(f)
“Company” means CMS Enterprises.



1

--------------------------------------------------------------------------------






(g)
“Deferred Annual Award” means the amount deferred pursuant to Section 4.2.



(h)
“Disability” means that a participant has terminated employment with the Company
or a Subsidiary and is disabled, as that term is defined under Code Section 409A
and any applicable regulations.



(i)
“Enterprises Officer” for purposes of this Plan means an elected officer of CMS
Enterprises.



(j)
“Leave of Absence” for purposes of this Plan means a leave of absence that has
been approved by the Company.



(k)
“Payment Event” means the time at which a Deferred Annual Award may be paid
pursuant to Section 4.2.



(l)
“Payment Term” means the length of time for payment of a Deferred Annual Award
under Section 4.2.



(m)
“Pension Plan” means the Pension Plan for Employees of Consumers Energy and
Other CMS Energy Companies.



(n)
“Performance Year” means the calendar year prior to the year in which an Annual
Award is made under this Plan.



(o)
“Plan Administrator” is the Benefits Administration Committee appointed by the
CMS Energy Chief Executive Officer and the CMS Energy Chief Financial Officer.



(p)
“Retirement” means that a Plan participant is no longer an active employee or
Enterprises Officer and qualifies for a retirement benefit other than a deferred
vested retirement benefit under the Pension Plan. For a participant ineligible
for coverage under the Pension Plan and covered instead under the Defined
Company Contribution Plan, retirement occurs when there is a Separation from
Service on or after age 55 with 5 or more years of service.



(q)
“Separation from Service” means an employee or Enterprises Officer retires or
otherwise has a separation from service from the Company as defined under Code
Section 409A and any applicable regulations. The Plan Administrator will
determine, consistent with the requirements of Code Section 409A and any
applicable regulations, to what extent a person on a leave of absence, including
on paid sick leave pursuant to Company policy, has incurred a Separation from
Service. Notwithstanding the above, a Separation from Service will occur
consistent with Treasury Regulation Section 1.409A-1(h) when it is reasonably
anticipated that the level of service provided by the employee or Enterprises
Officer will be no more than 45% of the average level of bona fide service
performed by the employee or Enterprises Officer over the immediately preceding
36-month period.





2

--------------------------------------------------------------------------------




(r)
“Standard Award Percentage” means the target award amount as a percentage of
Base Salary as set forth in Section 3.1 of this Plan.



(s)
“Subsidiary” means any direct or indirect subsidiary of the Company.





II.
CORPORATE PERFORMANCE GOALS



2.1
In General. Each year the President of CMS Enterprises will establish the
Performance Goals ("Goals") for the EEICP. The Goals will consist of between
three and ten company specific performance criteria relating to such items as
net income, cash flow, gross margin, revenue, customer service, safety and
reliability. When establishing the Goals for a Performance Year, the President
of CMS Enterprises will include the total number of criteria to be used for the
year as well as the award percent for achievement of a specified number of the
established criteria. The specific Goals will be communicated to employees and
Enterprises Officers no later than March 31st of the Performance Year. The Award
Formula may include additional adjustments based on financial performance goals
relating to CMS Energy Corporation as determined by the Compensation and Human
Resources Committee of the CMS Energy Board of Directors.



2.2
Plan Performance. The adjustments, if applicable, based on financial performance
goals relating to CMS Energy used to calculate an Annual Award is capped at two
times the Standard Award Percentage. The Goals for a Performance Year are
established in a table relating specific performance results to specific
performance goals. This table shall be created by the President of CMS
Enterprises for each Performance Year.





III.
ANNUAL AWARD FORMULA



3.1
Annual Awards. Annual Awards for each eligible EEICP participant will be based
upon a standard award percentage as set forth in the table below, with the
exception of the Enterprises Officer participants, which will be set forth in
Section 3.3. The total amount of a participant’s Annual Award shall be computed
according to the annual award formula set forth in Section 3.2. The Standard
Award Percentages stated in this Section 3.1 are subject to adjustment by the
President of CMS Enterprises as indicated by market practices.





3

--------------------------------------------------------------------------------




 
Salary
 
Standard Award Percentage of Base Salary
 
 
Grade
 
Full time
 
Part time
 
 
25
 
25%
 
25%
 
 
24
 
25%
 
25%
 
 
23
 
15%
 
15%
 
 
22
 
15%
 
15%
 
 
21
 
12%
 
12%
 
 
20
 
12%
 
12%
 
 
19
 
12%
 
12%
 
 
18
 
10%
 
10%
 
 
17
 
6%
 
6%
 
 
16
 
3%
 
3%
 
 
15
 
3%
 
3%
 
 
14
 
3%
 
3%
 
 
13
 
3%
 
3%
 
 
12
 
3%
 
3%
 
 
11
 
3%
 
3%
 
 
10
 
3%
 
3%
 
 
9
 
3%
 
3%
 
 
8
 
3%
 
3%
 
 
7
 
3%
 
3%
 
 
6
 
3%
 
3%
 
 
5
 
3%
 
3%
 
 
4
 
3%
 
3%
 
 
3
 
3%
 
3%
 



3.2
Annual Awards for EEICP participants will be calculated and made as follows:



Annual Award = Standard Award Percentage X Award percent for achievement of
actual number of award criteria X Weighting for each award criteria


3.3
Enterprises Officer Annual Awards. Annual Awards for each eligible EEICP
Enterprises Officer participant will be based upon a standard award percentage
as set forth in the table below:



Officer
 
 
 
Standard Award Percentage of Base Salary
President of CMS Enterprises
 
 
40%
 
Vice President of CMS Enterprises Development
 
 
30%
 







4

--------------------------------------------------------------------------------




IV.
ADMINISTRATION OF THE PLAN



(a)
The Plan is administered by the President of CMS Enterprises under the general
direction of the CMS Energy Chief Executive Officer, Senior Vice President
People & Culture, and Senior Vice President of Strategy



(b)
Each year, normally in January, but no later than March 30th of the Performance
Year, the Senior Vice President of Strategy will approve the established
Performance Goals for the Performance Year.



(c)
The Senior Vice President of Strategy, no later than March 1st of the calendar
year following the Performance Year, will review for approval proposed Annual
Awards as recommended by the President of CMS Enterprises.



(d)
The CMS Energy Chief Executive Officer reserves the right to modify the
established Performance Goals with respect to unforeseeable circumstances or
otherwise exercise discretion with respect to proposed Annual Awards as he or
she deems necessary to maintain the spirit and intent of the EEICP, provided
that if such discretion increases the Annual Award it does not exceed the
computed performance factor by more than 20%. The CMS Energy Chief Executive
Officer also reserves the right in his or her discretion to not pay Annual
Awards or to reduce the amount of Annual Awards for a Performance Year. All
decisions of the CMS Energy Chief Executive Officer are final.





V.
PAYMENT OF ANNUAL AWARDS



5.1
Cash Annual Award. All Annual Awards for a Performance Year will be paid in cash
no later than March 15th of the calendar year following the Performance Year
provided that the Annual Award for a particular Performance Year has not been
deferred voluntarily pursuant to Section 4.2. The amounts required by law to be
withheld for income and employment taxes will be deducted from the Annual Award
payments. All Annual Awards become the obligation of the company on whose
payroll the employee or Enterprises Officer is enrolled at the time CMS
Enterprises makes the Annual Award.



5.2
Deferred Annual Awards.



(a)
The payment of all or any portion (rounded to an even multiple of 10%) of a cash
Annual Award may be deferred voluntarily at the election of individual
participants in salary grades 19-25. Any such deferral will be net of any
applicable FICA or FUTA taxes. A separate irrevocable election must be made
prior to the Performance Year. Any Annual Award made by CMS Enterprises after
termination of employment of a participant or retirement of a participant will
be paid in accordance with any deferral election made within the enrollment
period.



(b)
At the time the participant makes a deferral election he or she must select the
payment options (including the Payment Event as set forth at (c) below and the
Payment Term



5

--------------------------------------------------------------------------------




as set forth at (d) below) applicable to the Deferred Annual Award for the
Performance Year, as well as any earnings or income attributable to such
amounts. The payment options elected will apply only to that year’s Deferred
Annual Award and will not apply to any previous Deferred Annual Award or to any
subsequent Deferred Annual Award. Any participant who elects to defer all or a
portion of an Annual Award and who fails to select a Payment Event or a Payment
Term will be presumed to have elected a Payment Event of Separation from Service
in accordance with paragraph (c)(i) below and/or a Payment Term of a single sum.


(c)
The Payment Event elected can be either:



(i)
Separation from Service for any reason other than death. Payment will be made,
or begin, in the later of: (1) January of the year following the year of the
Separation from Service; or (2) the seventh month after the month of the
Separation from Service. Later installments, if any, will be paid in January of
the succeeding years. Effective for amounts deferred in 2019 and succeeding
years, payment will be made, or begin, in the seventh month after the month of
Separation from Service. Later installments, if any, will be paid in the same
month of the succeeding years;



(ii)
Payment upon attainment of a date certain that is more than 1 year after the
last day of the applicable Performance Year. Later installments, if any, will be
paid in the same month of the succeeding years; or



(iii)
The first to occur of (i) or (ii) above.



(d)
Payment Term. At the time of electing to defer an Annual Award, the participant
must also elect how he or she wishes to receive any such payment from among the
following options (the participant may elect a separate Payment Term for each
Payment Event elected):



(i)
Payment in a single sum upon occurrence of the Payment Event.



(ii)
Payment of a series of annual installment payments over a period from two (2)
years to fifteen (15) years following the Payment Event. Each installment
payment shall be equal to a fractional amount of the balance in the account the
numerator of which is one and the denominator of which is the number of
installment payments remaining. Although initially such installment payments
will be identical, actual payments may vary based upon investment performance.
For example, a series of 5 installment payments will result in a payout of 1/5
of the account balance in the first installment, ¼ of the account balance
(including investment gains or losses since the first installment date) in the
second installment, etc.



(e)
Changes to Payment Options. Once a payment option has been elected, subsequent
changes which would accelerate the receipt of benefits from the Plan are not
permitted, except that the Plan Administrator, which is the Benefit
Administration



6

--------------------------------------------------------------------------------




Committee as defined in the Savings Plan for Employees of Consumers Energy and
other CMS Energy Companies (the “Savings Plan”), may at its discretion
accelerate payments to the extent permitted by Code Section 409A and applicable
regulations. A subsequent election to change the payment options related to a
Payment Event, in order to delay a payment or to change the form of a payment,
can only be made when all of the following conditions are satisfied:


(i)
such election may not take effect until at least 12 months after the date on
which the election is made;



(ii)
the payment(s) with respect to which such election is made is deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made (or, in the case of installment payments under Section 4.2(d)(ii) with
regard to amounts deferred (and the related earnings) prior to January 1, 2016,
5 years from the date the first installment was scheduled to be paid); and



(iii)
such election must be made not less than 12 months before the date the payment
was previously scheduled to be made (or, in the case of installment payments
under Section 4.2(d)(ii) with regard to amounts deferred (and the related
earnings) prior to January 1, 2016, 12 months before the first installment was
scheduled to be paid), if the participant’s previous commencement date was a
specified date.



Effective January 1, 2016, the right to a series of installment payments is to
be treated as a right to a series of separate payments to the extent permissible
under Code Section 409A and any applicable regulations. When making a subsequent
election with respect to the payment of any post-December 31, 2015 deferral, the
participant may make a separate election with respect to each separate payment,
provided that such election must result in all of the applicable Performance
Year’s deferral with related earnings being paid in a single sum or in a series
of annual payments over a period from two (2) to fifteen (15) consecutive years.


(f)
Investments. At the time of electing to voluntarily defer payment, the
participant must elect how the Deferred Annual Award will be treated by CMS
Enterprises. To the extent that any amounts deferred are placed in a rabbi trust
with an independent record keeper, a participant who has previously deferred
amounts under this Plan will automatically have his or her existing investment
profile apply to this deferral also. All determinations of the available
investment options by the Plan Administrator are final and binding upon
participants. A participant may change the investment elections at any time
prior to the payment of the benefit, subject to any restrictions imposed by the
Plan Administrator, the plan record keeper or by any applicable laws and
regulations. A participant not making an election will have amounts deferred
treated as if in a Lifestyle Fund as defined in the Savings Plan applicable to
the participant's age 65, rounded up, or such other investment as determined by
the Plan Administrator. All gains and losses will be based upon the performance
of the investments selected by the participant from the date the deferral



7

--------------------------------------------------------------------------------




is first credited to the nominal account. If the Company elects to fund its
obligation as discussed below, then investment performance will be based on the
balance as determined by the record keeper.


(g)
The amount of any Deferred Annual Award is to be satisfied from the general
corporate funds of the company on whose payroll the Plan participant was
enrolled prior to the payout beginning and are subject to the claims of general
creditors of the Company. This is an unfunded nonqualified deferred compensation
plan. To the extent the Company elects to place funds with a trustee to pay its
future obligations under this Plan, such amounts are placed for the convenience
of CMS Enterprises, remain the property of CMS Enterprises and the participant
shall have no right to such funds until properly paid in accordance with the
provisions of this Plan. For administrative ease and convenience, such amounts
may be referred to as participant accounts, but as such are a notional account
only and are not the property of the participant. Such amounts remain subject to
the claims of the creditors of CMS Enterprises.



(h)
Payment in the Event of an Unforeseeable Emergency. The participant may request
that payments commence immediately upon the occurrence of an Unforeseeable
Emergency as that term is defined in Code Section 409A and any applicable
regulations. Generally, an unforeseeable emergency is a severe financial
hardship resulting from an illness or accident of the participant or the
participant’s spouse or dependent, loss of the participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the participant. A distribution on
account of unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the participant’s assets (without
causing severe financial hardship), or by cessation of deferrals under this
arrangement, the Savings Plan or other arrangements. Distributions because of an
unforeseeable emergency shall not exceed the amount permitted under Section 409A
and accordingly are limited to the amount reasonably necessary to satisfy the
emergency need (after use of insurance proceeds, liquidation of assets, etc.)
plus an amount to pay taxes reasonably anticipated as a result of the
distribution. In the event any payment is made due to an unforeseeable
emergency, all deferral elections for the current Performance Year will cease
and the participant will not be eligible to make any deferral elections under
this Plan for the following Performance Year. For any participant receiving a
hardship withdrawal under the Savings Plan, all deferral elections under this
Plan for the current Performance Year will cease and the participant will not be
eligible to make any deferral elections under this Plan for the following
Performance Year.





8

--------------------------------------------------------------------------------




5.3
Payment in the Event of Death.



(a)
A participant may name the beneficiary of his or her choice on a beneficiary
form provided by the Company or record keeper, and the beneficiary shall
receive, within 90 days of the participant’s death, in a single sum, all
payments credited to the participant in the event that the participant dies
prior to receipt of Deferred Annual Awards. If a beneficiary is not named or
does not survive the participant, the payment will be made to the participant’s
estate. In no event may any recipient designate a year of payment for an amount
payable upon the death of the participant.



(b)
A participant may change beneficiaries at any time, and the change will be
effective as of the date the plan record keeper or the Company accepts the form
as complete. The Company will not be liable for any payments made before receipt
and acceptance of a written beneficiary request.





VI.
CHANGE OF STATUS



Payments in the event of a change in status will not be made if no Annual Awards
are made for the Performance Year.


6.1
Pro-Rata Annual Awards. A new EEICP participant, whether hired or promoted to
the position, or an EEICP participant promoted to a higher salary grade or to an
Enterprises Officer position during the Performance Year will receive a pro rata
Annual Award based on the percentage of the Performance Year in which the
employee is in a particular salary grade or Enterprises Officer position. An
EEICP participant whose salary grade has been lowered or who is no longer an
Enterprises Officer, but whose employment is not terminated during the
Performance Year, will receive a pro rata Annual Award based on the percentage
of the Performance Year in which the employee is in a particular salary grade or
Enterprises Officer position. Awards will also be prorated for any change in
full time or part time work status.



6.2
Termination. An EEICP participant whose employment is terminated pursuant to a
violation of the Company code of conduct or other corporate policies will not be
considered for or receive an Annual Award.

 
6.3
Resignation. An EEICP participant who resigns prior to payment (during or after
a Performance Year) will not be eligible for an Annual Award. If the resignation
is due to reasons such as a downsizing or reorganization, or the ill health of
the participant or ill health in the immediate family, the participant may
petition the Plan Administrator and may be considered, in the discretion of the
Plan Administrator, for a pro rata Annual Award. The Plan Administrator's
decision to approve or deny the request for a pro rata Annual Award shall be
final.



6.4
Death, Disability, Retirement, Leave of Absence. An EEICP participant whose
status as an active employee or Enterprises Officer is changed during the
Performance Year due to death, Disability, Retirement, or Leave of Absence (as
determined by the Plan



9

--------------------------------------------------------------------------------




Administrator) will receive a pro rata Annual Award. An EEICP participant whose
employment is terminated following the Performance Year but prior to payment due
to death, Disability or Retirement will continue to be eligible for an Annual
Award for the Performance Year. Any such payment or Annual Award payable due to
the death of the EEICP participant will be made to the named beneficiary, or if
no beneficiary is named or if the beneficiary doesn’t survive the EEICP
participant, then to the EEICP participant’s estate no later than March 15
following the applicable Performance Year. Notwithstanding the above, an EEICP
participant who retires, is on Disability or Leave of Absence and who becomes
employed by a competitor of CMS Energy or its subsidiaries or affiliates prior
to award payout will forfeit all rights to an Annual Award, unless prior
approval of such employment has been granted by the Chief Financial Officer of
CMS Energy. A “competitor” shall mean an entity engaged in the business of (1)
selling (a) electric power or natural gas at retail or wholesale within the
State of Michigan or (b) electric power at wholesale within the market area in
which an electric generating plant owned by a subsidiary or affiliate of CMS
Energy is located or (2) developing an electric generating plant within the
State of Michigan or a market area in which an electric generating plant owned
by a subsidiary or affiliate of CMS Energy is located.


6.5
Payment Following Leave of Absence. Payment of an award for an EEICP participant
who is on leave of absence or Family Medical Leave Act leave at the time of
payment shall be paid in the same payroll period as active participants. Payment
of an award for an EEICP participant who is laid-off at the time of payment
shall be paid in the payroll period that is within an administratively
reasonable time after returning to work, but no later than March 15 of the year
following the year the participant has returned to work.





VII.
MISCELLANEOUS



7.1
Impact on Benefit Plans. Payments for eligible participants made under the Plan
will be considered as earnings for the Supplemental Executive Retirement Plans
but not for purposes of the Employees’ Savings Plan, Pension Plan, or other
employee benefit programs.



7.2
Impact on Employment. Neither the adoption of the Plan nor the granting of any
Annual Award under the Plan will be deemed to create any right in any individual
to be retained or continued in the employment of the Company or any corporation
within the Company’s control group.



7.3
Termination or Amendment of the Plan. The Company may amend or terminate the
Plan at any time. Upon termination, any Deferred Annual Award accrued under the
Plan and vested will remain in the Plan and be paid out in accordance with the
payment elections previously selected. The Plan Administrator is authorized to
make any amendments that are deemed necessary or desirable to comply with any
applicable laws, regulations or orders or as may be advised by counsel or to
clarify the terms and operation of the Plan. The Company may terminate the Plan
and accelerate any benefits under the Plan, at its discretion, if it acts
consistent in all manners with the requirements of Code Section 409A



10

--------------------------------------------------------------------------------




and any applicable regulations with respect to when a terminated plan may
accelerate payment to a participant.


7.4
Governing Law. The Plan will be governed and construed in accordance with the
laws of the State of Michigan.



7.5
Dispute Resolution. Any disputes related to the Plan must be brought to the Plan
Administrator. The Plan Administrator is granted full discretionary authority to
apply the terms of the Plan, make administrative rulings, interpret the Plan and
make any other determinations with respect to the Plan. If the Plan
Administrator makes a determination and the participant disagrees with or wishes
to appeal the determination, the participant must appeal the decision to the
Plan Administrator, in writing and not later than 60 days from when the
determination was mailed to the participant. If the participant does not timely
appeal the original determination, the participant has no further rights under
the Plan with respect to the matter presented in the claim. If the participant
appeals the original determination and that appeal does not result in a mutually
agreeable resolution, then the dispute shall be subject to final and binding
arbitration before a single arbitrator selected by the parties to be conducted
in Jackson, Michigan, provided the participant makes such request for
arbitration in writing within 30 days of the final decision by the Plan
Administrator. The arbitration will be conducted and finished within 90 days of
the selection of the arbitrator. The parties shall share equally the cost of the
arbitrator and of conducting the arbitration proceeding, but each party shall
bear the cost of its own legal counsel and experts and other out-of-pocket
expenditures. The arbitrator must use an arbitrary and capricious standard of
review when considering any determinations and findings by the Plan
Administrator.





VIII.
AMENDMENT TO REFLECT CODE SECTION 409A



8.1
Code Section 409A. To the extent counsel determines amendments may be reasonable
or desirable in order to comply with Code Section 409A, and any other applicable
rules, laws and regulations, such changes shall be authorized with the approval
of the Plan Administrator.





IN WITNESS WHEREOF, signed this __6_ day of ___April________, 2020.


CMS ENTERPRISES COMPANY
 
Attest:
 
 
 
/s/ Patricia K. Poppe
 
/s/ Srikanth Maddipati
Patricia K. Poppe
 
Srikanth Maddipati
Chairman of the Board and
 
Vice President and Treasurer
Chief Executive Officer
 
 





11